Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/310529 application RCE filed 09/14/2021.     
Claims 1, 4, 6-10, 12-13, 17, 20-21, 24, & 27-31 have been examined and fully considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

capable of absorbing a filtered fluid, and the moisture absorbent fills the second chamber, wherein the second chamber has an end portion protruding toward the center of the body in atop view, and the moisture absorbent is disposed in the end portion of the second chamber.”
In the above quoted section, applicant claims that the moisture absorbent “fills” second chamber, and also that it is “disposed in the end portion of the second chamber”. Which is it? Does it fill the second chamber or is it disposed in the end portion?  Also—it is unclear from the instant claim where the backflow prevention unit is located. Both the backflow prevention unit and the second chamber are claimed to include the moisture absorbent, but it is unclear if the backflow prevention unit is located in the second chamber, or if separately they both have moisture absorbent, but are located in different places.
	Also, “top view,” in Claim 1 is a relative term and unclear in the claim.
With respect to Claim 12 & 29, it is unclear what “the second chamber is expanded,” means. Expanded could me almost anything. It is also unclear when applicant claims that “the second microflow channel is bent in a first direction from the fist microchannel and extended along an arc.” Correction is required in the claim language.
	
With respect to Claim 13, can angles really be formed by “directions”? No- they cannot. Does applicant intend a physical structure instead?
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1,4, 6-10, 12-13, 17, 20-21, 24, &27-31 are rejected under 35 U.S.C. 103(a) as being obvious over KIM in US 20120178179 in view of KELLOGG in US 20030152491.
	With respect to Claim 1, 12,17, 20-21, KIM et al. teach of a diagnostic cartridge and a control method for the diagnostic cartridge. The cartridge includes a sample port through which a sample is injected, a first chamber moving the sample injected from the sample port, a second chamber moving a substrate solution, a first membrane formed at a distal end of the first chamber to function as a valve for preventing other substances from being injected into the first chamber after the sample is completely moved, and a second membrane formed at a distal end of the second chamber to function as a valve for preventing other substances from being injected into the first chamber after the substrate solution is completely moved (abstract). KIM et al. also teach of a third chamber further includes an absorbent pad(moisture absorbent) for allowing the reaction-finished solution to be captured in the absorption pad(paragraph 
KELLOGG et al. remedy this and more specifically teach of methods and apparatus for performing microanalytic and microsynthetic analyses and procedures. The invention 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
With respect to Claim 7-8, & 27-31, KELLOGG et al. teach of  a capillary junction is provided as a pocket, depression or chamber in a hydrophilic substrate that has a greater depth (vertically within the platform layer) and/or a greater width (horizontally within the platform layer) that the fluidics component (such as a microchannel) to which 
With respect to Claim 9, KELLOGG et al. teach of the device being cylindrical and rotating with respect to it’s center (Figure 1 & paragraph 0065).
With respect to Claim 10, KIM et al. teach of connection to outside air in the second channel (Claim 7).
With respect to Claim 24, KELLOGG et al. teach of the channel having the claimed diameter(paragraphs 0064-0065). 

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
The 112 rejections are maintained and clarified as shown above. The instant amendments helped in some ways but also added confusing language, so further 112 rejections were added as shown above. If applicant can overcome the 112 issues, it will be easier to overcome the instant prior art as well.
With respect to the prior art, applicant argued that the cited prior art does not teach of the new claim language. With respect to this, the examiner has pointed out above that the new claim language is not clear. It is possible that some of this issue is due to translation errors. In any event, please correct the claim language and applicant might have an easier time moving forward with respect to the prior art. Also with respect to applicants arguments, as the instant claim language is unclear, it also would have 
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1797